DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The response dated 11/24/2020 is acknowledged and entered into record. Claims 11-40 and 42-44 are cancelled. Claims 1-4 and 41 are amended. Claims 1-10 and 41 are currently pending. 
3.		Claims 1-10 and 41, drawn to a pharmaceutical formulation consisting essentially of Neublastin and citrate, are under consideration in the instant application.

Rejection withdrawn
4.		Upon consideration of claim amendments to recite “acceptable”, and Applicant’s persuasive arguments pointing to appropriate guidance in the instant specification, the rejection under 35 U.S.C. 112(b), indefiniteness is withdrawn.

Rejections maintained
Claim Rejections - 35 USC § 102
5.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.		Claims 1 and 2 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Rossomando et al (WO 2007/103182, 9/13/2007) (IDS). The rejection is maintained and extended to amended claims, for reasons of record in the Office Action dated 6/24/2020. The present rejection is appropriately modified to address the instant amendment.
7.		The claims are directed to a pharmaceutical formulation consisting essentially of Neublastin and citrate, wherein the viscosity of the formulation is acceptable for subcutaneous injection (claims 1, 2).
8.		Rossomando et al teach a pharmaceutical composition containing Neublastin and sodium citrate for administration in subjects (page 22, lines 9-11; page 13, lines 21-22; claims 6-7) (as in instant claim 1), wherein the composition can be with or without heparin. The reference teaches that the formulation comprises viscosity improving agents (page 14, line 18), and can be used for different modes of administration including subcutaneous or needle-delivered injection (page 14, para 4; page 15, line 8; claims 2, 6, 7, 14) (as in instant claim 2). Even though the reference also teaches a Neublastin composition with heparin, it is noted that the instant amended claims recite “consisting essentially of” Neublastin and citrate. The phrase “consisting essentially of“ denotes that “the composition contains all of the ingredients listed in the claim but it could include additional ingredients as well” and is interpreted by one skilled in the art as that construed by U.S. courts, “namely to limit the scope of a patent claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the alleged invention”. In re Herz, 537 F. 2d 549 at 551-552 (CCPC, 1976) [MPEP 2111.03]. The prior art composition has the basic and novel characteristic of Neublastin and citrate. Because the formulation disclosed by Rossomando et al meet the limitations of instant claims, the reference anticipates the invention.
	
Applicant’s Remarks: 
9.		Applicant argues that since the present amendment recites that the formulation consists essentially of Neublastin and citrate, and since the reference protein formulation includes heparin, Rossomando does not anticipate amended claim 1. Applicant requests reconsideration and withdrawal of the rejection.
10.		Applicant’s arguments are fully considered but not found to be persuasive for reasons stated in the rejection. It is repeated that the phrase “consisting essentially of“ denotes that not only the composition contains all of the ingredients listed in the claim, it could include additional ingredients as well and is interpreted by one skilled in the art as that construed by U.S. courts, “namely to limit the scope of a patent claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the alleged invention”. In re Herz, 537 F. 2d 549 at 551-552 (CCPC, 1976). MPEP 2111.03 [R-3]. This is also reflected in the instant specification (page 18, lines 27-29) that describes “consisting essentially of” as “semi-closed transitional phrases”, i.e. it “occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Moreover, as stated in the rejection, Rossomando et al also teach a composition without heparin. The reference therefore, anticipates the instantly claimed formulation.

Claim Rejections - 35 USC § 103
11.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.		Claims 1-10, and 41 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rossomando et al (2007) in view of Larson et al USPGPB 20150071925, 3/12/2015. The rejection is maintained and extended to amended claims, for reasons of record in the Office Action dated 6/24/2020. The present rejection is appropriately modified to address the instant amendment.
13.		The claims also recite that the formulation has a viscosity acceptable for injection through a needle of 29 to 31 gauge size (claim 3) at a temperature of 40-60 ºC (claim 4); wherein the viscosity is less than 35 or 20 cP at Neublastin concentrations up to 150 and 135 mg/ml respectively (claims 5-7); the Neublastin concentration is in the range of 40-150 mg/ml (claim 8); and the citrate concentration is in the range of 50-150 mM (claim 9), or 75-100 mM (claim 10). Claim 41 recites that the Neublastin and citrate formulation is in a lyophilized form.
14.		The teachings of Rossomando et al are set forth above.
15.		Rossomando et al do not teach the concentrations of citrate and Neublastin, viscosity units and needle gauge numbers, as instantly recited.
16.		Larson et al teach liquid protein pharmaceutical formulation with viscosity lowering agents and excipients like citrate buffer (diluent), which can be administered subcutaneously, with high concentrations of the protein (abstract; para 0002, 0400). The reference teaches that the protein concentration of the formulation can be 100-500 mg/ml, and the viscosity is preferably below 20 cP (para 0023), wherein the reduced viscosity formulation can be injected through needles of about 18-32 gauge or 29 and 31 gauge (para 0096) (as in instant claims 3-8). The reference also teaches that the formulation with the viscosity lowering agent is stable at 40 ºC (para 0050), is administered subcutaneously at a temperature up to 40 °C (claim 29), and that the formulation is maintained up to 50 or 60 °C during injection (para 0334) (as in instant claim 4). The reference further teaches that viscosity lowering agents can be added to protein formulations of different concentrations for improving injectability with less force, and greater flexibility in the development of the formulation (paras 0094,0096, 0098). Larsen et al teach that the viscosity lowering agents can be present in concentrations at less than or equal to 0.15 M (150 mM), inherently indicating that the concentration can fall in the range of 75mM-100mM as recited in claim 10 (para 0101) (as in instant claims 9, 10). Larsen et al also teach that the low-viscosity, concentrated protein formulations are in a lyophilized form (para 0308) (as in instant claim 41).
17.		Rossomando et al or Larson et al do not teach a protein composition with Neublastin and citrate having the recited concentrations. 
18.		However, the differences between the claimed product and the prior art product appear to be one of optimization of concentration of the formulation components, for suitable conditions of administration. It would have therefore, been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the formulation comprising Neublastin and citrate to achieve subcutaneous administration conditions recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation
19.		Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art.  Concentrations are results-effective variables, which can be optimized.  In the case of concentration of Neublastin and citrate, one of skill in the art would clearly recognize that amounts could easily be optimized by a medical chemist to enhance the effectiveness of a protein formulation.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As concentration optimization is routine in the art of pharmacology, the claims are considered to be prima facie obvious. 
20.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pharmaceutical formulation consisting essentially of Neublastin and citrate as taught by Rossomando et al, by adjusting the concentration of the protein and viscosity-lowering agent in view of the teachings of Larson et al. The person of ordinary skill would have been motivated to optimize concentration of the components (Neublastin and citrate), for improving injectability with less force, and greater flexibility in the development of the formulation. The person of ordinary skill would have expected success because making of protein formulations comprising agents for lowering viscosity and ease in administration, was an ongoing effort before the effective filing date of the instant invention.
21.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

22.		Claims 1-2 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over	
Rossomando et al (2007) in view of Monck et al WO 2012/138958, 10/11/12 (IDS). The rejection is maintained and extended to amended claims, for reasons of record in the Office Action dated 6/24/2020. The present rejection is appropriately modified to address the instant amendment.
23.		The teachings of Rossomando et al are set forth above.
24.		Rossomando et al do not teach the instantly recited concentration of citrate. 
25.		Monck et al teach stable formulations comprising therapeutic protein and citrate (pharmaceutical formulation) for reducing viscosity of the formulation (Abstract), such that the formulation is suitable for subcutaneous administration (page 1, para 2; page 2, lines 2-3). The reference also teaches that the citrate can be about 50mM concentration (claim 36; page 13, para 2) (as recited in claim 9).
26. 		Rossomando et al or Monck et al do not teach a protein composition comprising Neublastin, with citrate having the recited concentration.
27.		However, the differences between the claimed product and the prior art product appear to be one of optimization of concentration of the formulation components for conditions of administration. It would therefore, have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the formulation comprising Neublastin and citrate to achieve subcutaneous administration conditions recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation
28.		Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art.  Concentrations are results-effective variables, which can be optimized. In the case of concentration of citrate, one of skill in the art would clearly recognize that amounts could easily be optimized by a medical chemist to enhance the effectiveness of a protein formulation.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As concentration optimization is routine in the art of pharmacology, the claims are considered to be prima facie obvious. 
29.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	Applicant’s arguments:
30.		Applicant argues that Rossomando teaches a formulation comprising Neublastin and heparin or heparin sulfate, therefore, does not teach a formulation consisting essentially of Neublastin and citrate “without heparin”. Applicant also argues that Larson teaches low viscosity protein formulations comprising one or more viscosity lowering agents, and that “the viscosity of the protein formulation is reduced by the presence of one or more viscosity-lowering agents.” Applicant alleges that Larson therefore, does not teach or suggest the instantly claimed formulation, and teaches away from a “protein formulation consisting essentially of a protein and a solvent without a viscosity-lowering agent”. Applicant argues that the combination of teachings does not obviate the claimed invention, hence is requested to be withdrawn.
31.		With regards to the Monck teachings, Applicant argues that Monck teaches the addition of agents (sodium chloride, sucrose, amino acids) to lower the viscosity of the formulation, hence teaches away from a formulation “consisting essentially of a protein (Neublastin) and citrate, alone”. Applicant asserts that since the combined teachings of the cited references do not teach or suggest the formulation of the amended claims, the rejection is requested to be withdrawn. 
32.		Applicant’s arguments are fully considered, however, are not found to be persuasive. As already explained in response to arguments against Rossomando teachings, the phrase “consisting essentially of“ denotes that “the composition contains all of the ingredients listed in the claim but it could include additional ingredients as well” and is interpreted by one skilled in the art as that construed by U.S. courts, “namely to limit the scope of a patent claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the alleged invention”. 
33.		Applicant’s arguments with respect to Larsen and Monck teachings are not found to be persuasive for the same reason. As stated above, the term “consisting essentially of” represents a composition that must have the active ingredients (listed in the claim), and can include additional components. The instant specification states (page 18, lines 27-29), “consisting essentially of” denotes “semi-closed transitional phrases”, i.e. it “occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.
34.		Based upon the repeatedly stated scope covered by the phrase “consisting essentially of”, Applicant’s alleging that the addition of a viscosity lowering agent in a protein formulation taught by Larsen and Monck, teaches away from the instantly claimed formulation directed to “consisting essentially of a protein (Neublastin) and citrate, alone” (emphasis added), is also not persuasive. The present specification contemplates pharmaceutical formulations comprising Neublastin and citrate, and one or more pharmacologically acceptable excipients like solvents, diluents, other liquid vehicles, etc. (page 11, last para; also see pages 12 to 14 listing the possible inclusions), wherein diluents can be sucrose, sodium chloride, etc., for example (page 12, para 2; page 13, para 1, 2). It is well understood in the field of pharmacology that a pharmaceutical formulation includes additional excipients like bulking agents or diluents, which are added to reduce the viscosity, facilitate drug absorption, etc. (see Excipient-Wikipedia, pages 1-7, downloaded from < https://en.wikipedia.org/wiki/Excipient> on 2/13/2021; page 1, para 1 (This reference is only added to address Applicant’s arguments)). The specification therefore, clearly teaches that the claimed composition can contain any well-known additive such as a diluent or viscosity lowering agents, and that there was no evidence that the presence of such components would materially affect the basic and novel characteristic of the claimed invention. Therefore, the addition of other components (pointed to by Applicant) in the recited Neublastin plus citrate formulation, does not teach away from the invention as instantly claimed. Since the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art, the rejections are maintained.

Conclusion
35.	No claims are allowed.
36.		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
37.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
38.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
39.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
40.		Information regarding the status of an application may be
obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
12 February 2021

/GREGORY S EMCH/
Primary Examiner, Art Unit 1699